IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                     Assigned February 28, 2011

                JEFFREY PAUL ROLLER V. ANNA MARIE ROLLER

                    Appeal from the Chancery Court for Anderson County
                      No. 09CH0250     William E. Lantrip, Chancellor


                     No. E2011-00153-COA-R3-CV - Filed March 14, 2011


The order from which the appellant Anna Marie Roller seeks to appeal was entered on
Wednesday, December 15, 2010. A notice of appeal was filed by the appellant on Tuesday,
January 18, 2011, the 34th day following the entry of the trial court’s order. Because the
notice of appeal was not timely filed, we have no jurisdiction to consider this appeal.
Accordingly, the motion of the appellee to dismiss is granted. This appeal is dismissed.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

C HARLES D. S USANO, JR., D. M ICHAEL S WINEY, AND J OHN W. M CC LARTY, JJ.

Brandy Boyd Slaybaugh, Knoxville, Tennessee, for the appellant, Anna Marie Roller.

Jim Terry, Clinton, Tennessee, for the appellee, Jeffrey Paul Roller.

                                    MEMORANDUM OPINION 1

       Our jurisdiction of this Tenn. R. App. P. 3 appeal as of right is dependent upon the
timely filing of a notice of appeal. Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004). In
the instant case, the day of the relevant order, i.e., December 15, 2010, is not counted in
determining the last day of the 30-day period of time for the filing of a notice of appeal. See
Tenn. R. App. P. 21(a). Therefore, there were 16 days left in December and 14 days in


       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.
January within which the appellant could file her notice. Hence, the last day the notice could
be timely filed was Friday, January 14, 2011. It follows that the notice of appeal filed
January 18, 2011, was not timely filed. We have no jurisdiction to hear the appellant’s
appeal.

       The appeal of Anna Marie Roller is dismissed with costs on appeal taxed to her.




                                       PER CURIAM




                                             -2-